internal_revenue_service index number number release date december cc dom corp plr-112416-98 company a partnerships principal_shareholder manager reit state x state y plr-112416-98 a b c d e f g h this letter is in response to your request for rulings dated date on the federal_income_tax consequences of a proposed transaction you have submitted additional information in letters dated date date and date the rulings contained in this letter are predicated upon facts and representations that the taxpayer submitted and are accompanied by a penalty of perjury statement executed by the appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the information representations and other data may be required as a part of the audit process the information received has been summarized below company a is a state x limited_liability_company whose interests shares are widely held company a will be treated as a partnership for federal_income_tax purposes company a owns an a general_partnership interest in b limited_partnerships the partnerships and in excess of c of the limited_partnership interests of each of the partnerships company a directly and or through the partnerships hold a portfolio of approximately d real properties located in e states that are leased to approximately f tenants company a is managed by manager a limited_liability_company that is treated as a partnership for federal_income_tax purposes manager is owned by g corporations all of which are directly or indirectly owned by principal_shareholder manager and principal plr-112416-98 shareholder own limited_partnership interests in some of the partnerships as well as shares of company a recently the partnerships redeemed some of their respective limited partners for cash the taxpayer will engage in the following initial transactions a the corporations that own manager will contribute their interests in manager to company a in exchange for company a shares b the principal_shareholder will contribute all of his interests in the various partnerships to company a or a to be formed limited_liability_company that will be wholly owned by company a in exchange for company a shares the limited_liability_company will be a disregarded_entity for federal_income_tax purposes under sec_301_7701-3 and b of the procedure and administration regulations c all remaining holders of limited_partnership interests in the partnerships the individual limited partners will contribute all of their interests in the partnerships to company a or the same limited_liability_company to which the principal_shareholder contributed his shares in b above in exchange for company a shares it is represented that after these initial transactions company a will own directly and through a wholly owned limited_liability_company percent of each of the partnerships and the partnerships will also be disregarded entities for federal_income_tax purposes after the initial transactions the taxpayer has proposed the following transactions i ii iii reit will be organized as a state y corporation and will elect to be treated as a real_estate_investment_trust under sec_856 reit will organize company b as a wholly owned limited_liability_company it is represented that company b will be a disregarded_entity for federal_income_tax purposes company b will merge with and into company a the merger shareholders who participate in the merger each a transferor and together the transferors will exchange their shares for reit voting common_stock plr-112416-98 stock shareholders who do not participate in the merger will retain their shares however at the option of such shareholders their shares could be put to reit in exchange for stock or cash to be determined in reit’s sole discretion however after the merger reit will own more that h of company a it has been represented that there is no plan for reit to issue stock to the public for cash however if market conditions are favorable reit may sell stock to the public the taxpayer has made the following representations in connection with the proposed transaction a no stock_or_securities will be issued for services rendered to or for the benefit of reit in connection with the proposed transaction no stock_or_securities will be issued for indebtedness of reit that is not evidenced by a security or for interest on indebtedness of reit which accrued on or after the beginning of the holding_period of the transferors for the debt b the transfer is not the result of the solicitation by a promoter broker or investment house c the transferors will not retain any rights in the property transferred to reit d the adjusted_basis and the fair_market_value of the shares to be transferred by the transferors to reit will in each instance be equal to or exceed the sum of the liabilities deemed to be assumed by reit under sec_752 plus any liabilities to which the transferred shares are subject except to the extent the adjusted_basis of the shares transferred by transferors may be less than the amount of liabilities allocated to the transferors and deemed to be assumed by reit under sec_752 gain will result to any such transferors pursuant to sec_357 e the liabilities of company a and the partnerships that are allocated to the transferors and deemed to be assumed by reit under sec_752 were incurred in the ordinary course of business and are associated with the shares to be transferred f there is no indebtedness between reit and the transferors and there will be no indebtedness created in favor of the transferors as a result of the proposed transaction g the transfers and exchanges will occur under a plan agreed plr-112416-98 upon before the transaction in which the rights of the parties are defined h all exchanges will occur on approximately the same date i there is no plan or intention on reit’s part to redeem or otherwise reacquire any stock or indebtedness to be issued in the proposed transaction j taking into account any issuance of additional shares of reit stock any issuance of stock for services the exercise of any reit stock_rights warrants or subscriptions a public offering of reit stock and the sale exchange transfer by gift or other_disposition of any of the reit stock to be received in the exchange the transferors will be in control of reit after the merger within the meaning of sec_368 k each transferor will receive stock approximately equal to the fair_market_value of the shares transferred to reit l reit will remain in existence and retain and use the shares transferred to it in a trade_or_business m there is no plan or intention by reit to dispose_of the shares other than in the normal course of business n each of the parties to the transaction will pay its or his her own expenses if any incurred in connection with the proposed transaction o to the best of company a's knowledge the transferors are not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock received in the exchange will not be used to satisfy the indebtedness of such debtors neither principal_shareholder nor any of the entities that own manager are under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock received in the exchange will not be used to satisfy the indebtedness of such debtors p reit will not be a personal_service_corporation within the meaning of sec_269a of the code q if the contributions of the various partnership interests by principal_shareholder and the individual limited partners in steps b and c of the initial transactions are viewed as a contribution of such interests by such persons to reit in exchange for stock at the time of the merger followed by a plr-112416-98 contribution by reit of such interests to company a the sum of i any increase in value expressed in dollars of the indirect ownership interests in the partnerships to be contributed by each individual limited_partner and of the indirect ownership in the various partnerships to be contributed by principal_shareholder to company a or a limited_liability_company wholly owned by company a of all transferors as compared to immediately prior to the deemed contributions and ii any increase in value expressed in dollars of each individual limited partner’s and principal shareholder’s indirect interest respectfully in all of company a’s assets as compared to immediately prior to the deemed contributions will not be greater than of the total value of all the assets transferred to reit in the merger r company a has more than shareholders and will make an election under sec_775 to be treated as an electing_large_partnership s company a will make an election to adjust the basis of partnership property under sec_754 t no other assets other than the shares will be transferred to reit in the merger and reit has no current plan to acquire assets other than the shares for its stock u reit will not assume any debt of any transferor v the contribution of the interests in manager to company a is a transaction that has been considered independently of the merger the contribution of the interests in manager to company a is not dependent on the consummation of the merger if for any reason the merger is not consummated subject_to the approval of the shareholders of company a company a still will become the owner of manager based on the information submitted and the representations set forth above and provided that i company a is taxed as a partnership for federal_income_tax purposes and ii reit makes a valid election to be taxable as a real_estate_investment_trust under sec_856 for the taxable_year it is held as follows for federal_income_tax purposes the merger will be treated as a contribution by the transferors of their shares to reit in exchange for stock see revrul_67_448 c b the deemed transfer of shares in connection with the merger will not be considered a transfer to an investment_company plr-112416-98 under sec_351 sec_1_351-1 example the merger will constitute an exchange within the meaning of sec_351 and no gain_or_loss will be recognized by a transferor upon the deemed transfer of its shares to reit in exchange for stock except to the extent that the sum of the liabilities allocated to the transferor under sec_752 immediately before the merger exceeds the transferor's adjusted_basis in the deemed transferred shares sec_351 and sec_357 see also revrul_80_323 1980_2_cb_124 and revrul_84_111 1984_2_cb_88 situation each transferor's basis of the stock received in the merger will equal the basis of the shares transferred in exchange therefor decreased by the transferor's share of company a's liabilities deemed assumed by reit and increased by the amount of gain recognized by the transferor in the merger sec_358 d under sec_1223 each transferor's holding_period for stock received in the merger includes the holding_period of the shares exchanged by the transferor for the stock provided that the shares were capital assets or property described in sec_1231 and except to the extent that the shares transferred are attributable to the transferor's interest in sec_751 assets of company a including the assets of the partnerships that are disregarded entities the holding_period of the stock that is received by a transferor in exchange for its interest in company a’s sec_751 assets including the assets of the partnerships that are disregarded entities that are neither capital assets nor sec_1231 property begins on the day following the exchange see rev_rul no transferor will recognize ordinary_income or loss under sec_751 except to the extent that gain is otherwise recognized by the transferor under sec_357 because the transferor's share of company a's liabilities deemed assumed by reit exceed the transferor's basis in the transferred shares reit will recognize no gain_or_loss upon its receipt of shares from the transferors in exchange for its stock sec_1032 reit’s basis for the shares received from the transferors will equal the basis of such shares in the hands of the transferors immediately before the merger plus any gain recognized in the merger sec_362 if company a makes an election under sec_754 company a's plr-112416-98 basis in its assets including the assets of the partnerships that are disregarded entities for federal_income_tax purposes will be adjusted under sec_743 as a result of the transaction the adjustment under sec_743 will be an adjustment to the basis of company a's property for reit only reit’s holding_period for the shares received from the transferors will include the period during which the transferors held the shares sec_1223 as a result of the application of the aggregate approach of sec_1_856-3 to reit's interests in company a the reit will be deemed to own its proportionate share of the assets of company a as determined under the regulations and will be deemed to be entitled to the income or deductions attributable to that share items which but for the deemed transfer would have resulted in income or deductions to the shareholders in a period subsequent to the transfer will constitute items or deduction to the reit through its interest in company a as provided in sec_1_856-3 and the items will retain the character that they had at the partnership level for purposes of determining the taxable_income of reit the transferors will not recognize depreciation_recapture as a result of the contribution by the transferors of the shares to reit sec_1245 and sec_1250 unless gain is recognized by any transferor under sec_357 to the extent that liabilities allocated to the transferor exceed the transferor's basis in the shares prior to the merger and there is gain taken into account by the transferor under sec_1245 or sec_1250 thus where gain is recognized by a transferor under sec_357 to the extent that liabilities allocated to the transferor exceed the transferor's basis in the shares prior to the merger and there is gain taken into account by the transferor under sec_1245 or sec_1250 the transferor will recognize depreciation_recapture as a result of the contribution by the transferor of the shares to reit if company a elects to be treated as an electing_large_partnership under sec_775 for the taxable_year in which the merger occurs company a will not be treated as terminated under sec_708 and its taxable_year will not end under sec_706 as a result of the transaction no opinion is expressed as to the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time plr-112416-98 of or effects resulting from the transaction that are not specifically covered by the above rulings specifically no opinion is expressed about the tax treatment of steps a b and c of the initial transactions steps i and ii of the transaction the shareholders that do not participate in the merger or the consequences of the exercise of the put option to the holders reit or company a and whether reit qualifies as a real_estate_investment_trust under sec_856 furthermore this ruling is null and void to the extent that it is determined on audit that there is a plan or intention for reit to issue additional stock for cash or assets this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated sincerely yours assistant chief_counsel corporate by victor penico chief branch
